Appeal from a judgment of the Supreme Court (Feldstein, J.), entered November 22, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules as the result of his refusal to remove *741a sign displayed in his cell which made allegations against the prison administration. Upon review of the record, we find that substantial evidence, consisting of the misbehavior report and testimony of the correction officer who prepared it, supports the administrative determination. Contrary to petitioner’s claim, we find that petitioner was given adequate notice of the charges against him. We further find that the Hearing Officer did not unduly restrict petitioner’s questioning of the correction officer who prepared the misbehavior report. We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.